Case 0:21-cv-61255-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 1 of 31



 1   Elaine A. Ryan (AZ Bar #012870)
     Carrie A. Laliberte (AZ Bar #032556)
 2   BONNETT, FAIRBOURN, FRIEDMAN
 3
     & BALINT, P.C.
     2325 E. Camelback Rd., Suite 300
 4   Phoenix AZ 85016
     Telephone: (602) 274-1100
 5   Email:        eryan@bffb.com
                   claliberte@bffb.com
 6

 7   Patricia N. Syverson (AZ Bar #020191)
     BONNETT, FAIRBOURN, FRIEDMAN
 8   & BALINT, P.C.
     600 W. Broadway, Suite 900
 9   San Diego, California 92101
     Telephone: (619) 798-4593
10   Email:        psyverson@bffb.com
11
     Zach Crosner (To Be Admitted Pro Hac Vice)
12   CROSNER LEGAL, PC
     9440 Santa Monica Blvd., Ste. 301
13   Beverly Hills, CA 90210
     Telephone: (310) 694-0459
14   Email:        zach@crosnerlegal.com
15
     Counsel for Plaintiff and the Putative Class
16
                          UNITED STATES DISTRICT COURT
17                            DISTRICT OF ARIZONA
                                PHOENIX DIVISION
18

19    Joseph Larsen, as parent/legal guardian       Case No.:
      on behalf of A.L., and on behalf of all
20    others similarly situated,                    CLASS ACTION COMPLAINT
21                         Plaintiff,               DEMAND FOR JURY TRIAL
22                       v.
23    MEDNAX Services, Inc.,
24                         Defendant.
25

26

27

28
Case 0:21-cv-61255-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 2 of 31



 1          Plaintiff Joseph Larsen, as parent and legal guardian of A.L. (“Plaintiff”), by and
 2   through his undersigned counsel, brings this class action lawsuit against Defendant
 3   MEDNAX Services, Inc. (“Defendant” or “Mednax”) on behalf of A.L. and all others
 4   similarly situated, and alleges, based upon information and belief and the investigation of his
 5   counsel as follows:
 6                                         INTRODUCTION
 7          1.     Founded in 1979, Mednax is a physician-led healthcare organization that
 8   partners with hospitals, health care systems, and healthcare facilities to provide clinical
 9   services, revenue cycle management, and other administrative services.
10          2.     As part of its business, Mednax collects substantial amounts of personal and
11   medical information, including: (a) contact information such as patient names, guarantor
12   names, addresses, and email addresses,; (b) personal information such as dates of birth,
13   Social Security Numbers, driver’s license numbers, government identification numbers,
14   and/or financial account numbers; (c) health insurance information such as payor names,
15   payor contract dates, policy information (such as type and deductible amount), and
16   subscriber/Medicare/Medicaid numbers; (d) medical and/or treatment information such as
17   dates of service, locations, services requested and/or procedures performed, diagnoses,
18   prescription information, physician names, and Medical Record Numbers; (e) billing and
19   claims information such as invoices, submitted claims and appeals, and patient account
20   identifiers used by providers (collectively, “PII”).
21          3.     Plaintiff and Class members were required, as patients of Mednax, to provide
22   Mednax with their PII, with the assurance that such information would be kept confidential
23   and safe from unauthorized access.
24          4.     However, on or about June 19, 2020, Mednax discovered that unauthorized
25   and unknown third-parties accessed Mednax’s business email accounts through a phishing
26   attack and compromised the security of patients’ PII on or around June 17, 2020. Mednax
27   allowed the access to continue from June 17, 2020 through June 22, 2020 (the “Data
28                                                    1
Case 0:21-cv-61255-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 3 of 31



 1   Breach”), and did not notify affected patients for almost six months, beginning December
 2   16, 2020.
 3          5.     Subsequently, Mednax revealed that unauthorized third-parties also accessed
 4   Mednax’s business email accounts from May 9 through July 6, 2020; October 20, 2019
 5   through April 16, 2020; and October 13, 2015 through March 13, 2020.
 6          6.     Mednax maintained patient PII in a negligent or reckless manner by storing it
 7   on its computer network in a condition it knew or should have known was vulnerable to
 8   cyberattacks, given the multiple prior instances of phishing attacks on its email accounts, as
 9   well as the phishing attack that led to the Data Breach, and failed to disclose that Mednax
10   did not have adequately robust computer systems and security practices to safeguard PII.
11   Mednax further failed to properly train its employees and monitor the computer network and
12   systems that housed patient PII, in order to timely discover the Data Breach and implement
13   immediate remedial measures. After discovery, Mednax also failed to timely and accurately
14   notify Plaintiff and Class members of the Breach.
15          7.     As a result of Defendant’s failure to implement and follow basic security
16   procedures (including encryption, for example) and prevent the Data Breach, Plaintiff’s and
17   other Class members’ PII is now in the hands of thieves. Plaintiff and Class members have
18   had to spend, and will continue to spend, significant amounts of time and money in an effort
19   to protect themselves from the adverse ramifications of the Data Breach and will forever be
20   at a heightened risk of identity theft and fraud.
21          8.     Plaintiff alleges claims for negligence, unjust enrichment, and violations of the
22   Arizona Consumer Fraud Act, and seeks to compel Mednax to adopt reasonably sufficient
23   security practices to safeguard the PII that remains in its custody in order to prevent incidents
24   like the Data Breach from reoccurring in the future.
25                                              PARTIES
26          9.     Plaintiff Joseph Larsen is the parent and legal guardian of a minor whose
27   initials are A.L., and is a citizen and resident of Phoenix, Arizona. Plaintiff received written
28


                                                         2
Case 0:21-cv-61255-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 4 of 31



 1   notice of the Data Breach, and a true and correct copy of that Notice is attached hereto as
 2   Exhibit “A”. Plaintiff has always taken substantial precautions to protect himself and his
 3   child from identity theft, and has not been the victim of identity theft in the past. Following
 4   the Data Breach, Plaintiff purchased credit monitoring (because Defendant did not offer it to
 5   him) and has spent and continues to spend his valuable time to protect the integrity of his
 6   and his child’s personal information, finances, and credit – time which he would not have
 7   had to spend but for the Data Breach. As a result of the Data Breach, Plaintiff will continue
 8   to be at heightened risk of financial fraud, medical fraud, identity theft, and attendant
 9   damages for years to come.
10          10.    Defendant Mednax is a healthcare services provider with a principal place of
11   business located at 1301 Concord Terrace, Sunrise, Florida.
12                                  JURISDICTION AND VENUE
13          11.    This Court has subject matter jurisdiction over this action under the Class
14   Action Fairness Act, 28 U.S.C. § 1332(d)(2). The amount in controversy exceeds $5 million,
15   exclusive of interest and costs. There are, upon information and belief, numerous putative
16   Class members who have different citizenship from Defendant.
17          12.    This Court has jurisdiction over Defendant because Defendant conducts
18   business in and has sufficient minimum contacts with Arizona.
19          13.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a)(1) because a
20   substantial part of the events and omissions giving rise to this action occurred in this District.
21   Defendant conducts business in this District (including promoting, selling, marketing, and
22   distributing Mednax brands and services at issue), and has caused harm to Plaintiff and Class
23   members, many of whom reside in this District.
24                                     STATEMENT OF FACTS
25          A. The Data Breach
26          14.    On or about June 19, 2020, Defendant discovered that unauthorized third-party
27   hackers gained access to certain Microsoft Office 365-hosted business email accounts
28


                                                       3
Case 0:21-cv-61255-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 5 of 31



 1   through a successful phishing event.
 2         15.    The Data Breach started on June 17 and continued through June 22, 2020 (three
 3   days after Defendant discovered it), and compromised the security, confidentiality, and/or
 4   integrity of Plaintiff and Class members’ unencrypted PII.
 5         16.    Mednax did not begin notifying individuals affected by the Data Breach until
 6   December 16, 2020.
 7         17.    The Notice of the Data Breach sent to Plaintiff stated:
 8                December 16, 2020
 9
                  …
10
                  What happened?
11

12                On June 19, 2020, MEDNAX discovered that an
                  unauthorized third party gained access to certain Microsoft
13                Office 365-hosted MEDNAX business email accounts
                  through phishing. “Phishing” occurs when an email is sent
14
                  that looks like it is from a trustworthy source, but it is not.
15                The phishing email prompts the recipient to share or give
                  access to certain information. Upon discovery of this event
16                MEDNAX immediately took action to prevent any further
17                unauthorized activity, began an investigation, and engaged
                  a national forensic firm.
18
                  Based on the investigation, the unauthorized party was able
19
                  to access certain business email accounts between June 17,
20                2020 and June 22, 2020. The event was limited to a small
                  number of business email accounts. Those email accounts
21                are separate from MEDNAX’s internal network and
22
                  systems, which were not involved in the event. Even
                  though a thorough investigation was conducted, it was not
23                possible to conclusively determine whether personal
                  information was actually accessed by the unauthorized
24                party. Based on the data analysis that was performed and
25                ultimately completed in late November 2020, we were able
                  to determine which individuals may have had personal
26                information in the impacted business email accounts.
                  Based upon our thorough review of this matter, we are not
27
                  aware of any actual or attempted misuse of personal
28


                                                     4
Case 0:21-cv-61255-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 6 of 31



 1              information as a result of this event. However, we are
                notifying you because your child’s personal information
 2
                may have been in one or more of the impacted business
 3              email accounts.

 4              What information may have been involved?
 5
                The patient information may have included: (1) patient
 6              contact information (such as patient name, guarantor name,
                address, email address, and date of birth); (2) health
 7
                insurance information (payor name, payor contract dates,
 8              policy information including type and deductible amount
                and subscriber/Medicare/Medicaid number); (3) medical
 9              and/or treatment information (dates of service, location,
10              services requested or procedures performed, diagnosis,
                prescription information, physician names, and Medical
11              Record Numbers); and (4) billing and claims information
                (invoices, submitted claims and appeals, and patient
12
                account identifiers used by your child’s provider). Please
13              note that not all data fields may have been involved for all
                individuals.
14

15
                What we are doing.

16              MEDNAX takes the security of personal information
                seriously. As soon as we discovered the phishing event, we
17              immediately took action to prevent any further
18              unauthorized activity, including resetting user passwords
                for business email accounts where unauthorized activity
19              was detected. We have and continue to enhance our security
                controls as appropriate to minimize the risk of any similar
20
                event in the future.
21
                What you can do.
22

23              The enclosed Reference Guide includes additional
                information on general steps you can take to monitor and
24              protect your child’s personal information. We encourage
                you to carefully review credit reports and statements sent
25
                from providers as well as your insurance company to ensure
26              that all account activity is valid; any questionable charges
                should be promptly reported to the provider’s billing office,
27              or for insurance statements, to your insurance company.
28


                                                  5
Case 0:21-cv-61255-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 7 of 31



 1                     For more information
 2
                       If you have any questions about this matter or would like
 3                     additional information, please refer to the enclosed
                       Reference Guide, visit www.emailevent.kroll.com, or call
 4                     toll-free 1-833-971-3267. This call center is open from 8:00
 5                     a.m. to 5:30 p.m. Central Time, Monday through Friday,
                       excluding major U.S. holidays.
 6
                       We regret that this event occurred and are very sorry for
 7
                       any distress or inconvenience this event may cause you.
 8
                       Sincerely,
 9

10                     Mary Ann E. Moore
                       Chief Compliance Officer
11

12          18.        Mednax also offered a certain group of impacted patients (including those
13   whose Social Security Numbers were compromised) twelve months of identity monitoring
14   services, acknowledging that the affected patients are subject to an imminent threat of
15   identity theft.
16          19.        Despite telling Plaintiff and Class members that it “immediately took action to
17   prevent any further unauthorized activity,” unauthorized third-parties also accessed
18   Mednax’s business email accounts between May 9 to July 6, 2020; October 20, 2019 to April
19   16, 2020; and October 13, 2015 to March 13, 2020. Mednax also allowed the Data Breach
20   to continue for three days after discovery.
21           B. Mednax’s Obligations to Keep PII Secure
22          20.        Due to its business and operations, Mednax is obligated by the Health
23   Insurance Portability and Accountability Act of 1996 (“HIPAA”) to comply with a series of
24   administrative, physical security, and technical security requirements in order to protect
25   sensitive patient information. Among other things, the law mandates Mednax develop,
26   publish, and adhere to a privacy practice.
27

28


                                                        6
Case 0:21-cv-61255-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 8 of 31



 1          21.    As such, Mednax recognizes its obligations under HIPAA to safeguard and
 2   protect patient PII. It is well known that healthcare organizations have been the target of an
 3   increasing number of cyberattacks and must take adequate and reasonable steps to protect
 4   their systems from attack, regardless of who the intended or incidental victims are.
 5          22.    Additionally, under various federal and state laws, regulations, industry
 6   practices, and common law, Mednax is bound to safeguard and protect the personal data of
 7   its patients from unauthorized disclosure to third parties.
 8          C. Prevalence of Cyberattacks and Susceptibility of the Healthcare Sector
 9          23.    Cyberattacks come in many forms. Phishing attacks are among the oldest, most
10   common, and well known. In simple terms, phishing is a method of obtaining personal
11   information using deceptive e-mails and websites. The goal is to trick an e-mail recipient
12   into believing that the message is something they want or need from a legitimate or
13   trustworthy source and to subsequently take an action such as clicking on a link or
14   downloading an attachment. The fake link will typically mimic a familiar website and require
15   the input of credentials. Once input, the credentials are then used to gain unauthorized access
16   into a system. “It’s one of the oldest types of cyberattacks, dating back to the 1990s” and
17   one that every organization with an internet presence is aware of.1 It remains the “simplest
18   kind of cyberattack and, at the same time, the most dangerous and effective.”2
19          24.    Phishing attacks are well known and understood by the cyberprotection
20   community and are generally preventable with the implementation of a variety of proactive
21   measures such as sandboxing inbound e-mail3, inspecting and analyzing web traffic,
22

23
     1
       What is phishing? How this cyber attack works and how to prevent it, CSO Online,
24   February 20, 2020, https://www.csoonline.com/article/2117843/what-is-phishing-how-this-
     cyber-attack-works-and-how-to-prevent-it.html (last visited March 1, 2021).
25   2
       Phishing, Malwarebytes, https://www.malwarebytes.com/phishing/ (last visited March 1,
26   2021).
     3
       Sandboxing is an automated process whereby e-mail with attachments and links are
27   segregated to an isolated test environment, or a “sandbox,” wherein a suspicious file or URL
     may be executed safely.
28


                                                      7
Case 0:21-cv-61255-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 9 of 31



 1   penetration testing4, and employee education, among others.
 2          25.    In 2016, the number of U.S. data breaches surpassed 1,000, a record high and
 3   a 40% increase in the number of data breaches from the previous year.5 In 2017, a new
 4   record high of 1,579 breaches were reported, representing a 44.7% increase over 2016.6
 5          26.    In 2018, the healthcare sector reported the second largest number of breaches
 6   among all measured sectors and the highest rate of exposure per breach.7 Healthcare related
 7   data is among the most sensitive and personally consequential when compromised. A report
 8   focusing on healthcare breaches found that the “average total cost to resolve an identity theft-
 9   related incident…came to about $20,000,” and that the victims were often forced to pay out-
10   of-pocket costs for health care they did not receive in order to restore coverage.8 Almost
11   50% of the victims lost their health care coverage as a result of the incident, while nearly
12   one-third said their insurance premiums went up after the event. 40% of the customers were
13

14

15
     4
       Penetration testing is the practice of testing a computer system, network, or web application
16   to find security vulnerabilities that an attacker could exploit. The main objective of
     penetration testing is to identify security weaknesses. Penetration testing can also be used to
17   test an organization’s security policy, its adherence to compliance requirements, its
     employees' security awareness and the organization's ability to identify and respond to
18   security incident. The primary goal of a penetration test is to identify weak spots in an
     organization’s security posture, as well as measure the compliance of its security policy, test
19   the staff's awareness of security issues and determine whether -- and how -- the organization
     would          be         subject          to        security      disasters.               See
20   https://searchsecurity.techtarget.com/definition/penetration-testing (last visited March 1,
     2021).
21   5
       Identity Theft Resource Center, Data Breaches Increase 40 Percent in 2016, Finds New
22   Report From Identity Theft Resource Center and CyberScout (Jan. 19, 2017), available at
     https://www.idtheftcenter.org/surveys-studys (last visited March 2, 2021).
23   6
       Identity Theft Resource Center, 2017 Annual Data Breach Year-End Review, available at
     https://www.idtheftcenter.org/images/breach/2017Breaches/2017AnnualDataBreachYearE
24   ndReview.pdf (last visited March 1, 2021).
     7
25      Identity Theft Resource Center, 2018 End-of-Year Data Breach Report, available at
     https://www.idtheftcenter.org/2018-end-of-year-data-breach-report/ (last visited March 1,
26   2021).
     8
       Elinor Mills, Study: Medical identity theft is costly for victims, CNET, March 3, 2010,
27   https://www.cnet.com/news/study-medical-identity-theft-is-costly-for-victims/ (last visited
     March 1, 2021).
28


                                                      8
Case 0:21-cv-61255-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 10 of 31



  1   never able to resolve their identity theft at all. Data breaches and identity theft have a
  2   crippling effect on individuals and detrimentally impact the economy as a whole.9
  3          27.    Healthcare related data breaches have continued to rapidly increase. According
  4   to the 2019 HIMSS Cybersecurity Survey, 82% of participating hospital information security
  5   leaders reported having a significant security incident in the last 12 months, with a majority
  6   of these known incidents being caused by “bad actors” such as cybercriminals.10 “Hospitals
  7   have emerged as a primary target because they sit on a gold mine of sensitive personally
  8   identifiable information for thousands of patients at any given time. From social security and
  9   insurance policies to next of kin and credit cards, no other organization, including credit
 10   bureaus, have so much monetizable information stored in their data centers.”11
 11          28.    Indeed, the HIPAA Journal 2019 Healthcare Data Breach Report demonstrates
 12   an upward trend in health sector data breaches over the past 10 years, with 2019 reflecting
 13   more data breaches than any other year.12 2019 represented a 37.4% increase over breaches
 14   reported in 2018 with a total number of patient records exposed increasing from 13,947,909
 15   in 2018 to 41,335,889.13
 16          29.    “Shockingly, the report disclosed that in 2019 alone, the healthcare records of
 17   12.55% of the population of the United States were exposed, impermissibly disclosed, or
 18

 19

 20

 21   9
        Id.
      10
 22      HIMSS, 2019 HIMSS Cybersecurity Survey, https://www.himss.org/himss-cybersecurity-
      survey (last visited March 1, 2021).
 23   11
         Inside Digital Health, How to Safeguard Hospital Data from Email Spoofing Attacks, April
      4, 2019, available at https://www.idigitalhealth.com/news/how-to-safeguard-hospital-data-
 24   from-email-spoofing-attacks (last visited March 1, 2021).
      12
 25             HIPAA          Journal,      Healthcare       Data       Breach        Statistics,
      https://www.hipaajournal.com/healthcare-data-breach-statistics/ (last visited March 1,
 26   2021).
      13
              2019       Healthcare       Data     Breach       Report,     HIPAA       Journal,
 27   https://www.hipaajournal.com/2019-healthcare-data-breach-report/ (last visited March 1,
      2021).
 28


                                                      9
Case 0:21-cv-61255-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 11 of 31



  1   stolen.”14
  2          30.    As a healthcare services provider, Mednax knew, or should have known, the
  3   importance of safeguarding patient PII entrusted to it and of the foreseeable consequences if
  4   its data security systems were breached, including the significant costs that would be
  5   imposed on its patients as a result of a breach. But Mednax failed to take readily available,
  6   widely known, and adequate cybersecurity measures to prevent the Data Breach from
  7   occurring.
  8          D. Mednax Acquires, Collects, and Stores Plaintiff’s and Class Members’ PII
  9          31.    Mednax acquires, collects, and stores a massive amount of protected health
 10   related information and other personally identifiable data on its patients.
 11          32.    By obtaining, collecting, using, and deriving a benefit from Plaintiff’s and
 12   Class members’ PII, Mednax assumed legal and equitable duties and knew or should have
 13   known that it was responsible for protecting Plaintiff’s and Class members’ PII from
 14   unauthorized disclosure.
 15          33.    Plaintiff and Class members have taken reasonable steps to maintain the
 16   confidentiality of their PII. Plaintiff and Class members relied on Mednax to keep their PII
 17   confidential and securely maintained, to use this information for business purposes only, and
 18   to make only authorized disclosures of this information.
 19          E. The Value of PII and the Effects of Unauthorized Disclosure
 20          34.    Mednax was well-aware that the patient PII it collects and maintains is highly
 21   sensitive, and of significant value to those who would use it for wrongful purposes.
 22          35.    PII is a valuable commodity to identity thieves. As the FTC recognizes,
 23   identity thieves can commit an array of crimes including identify theft, medical fraud, and
 24

 25

 26
      14
        Report Reveals Worst State for Healthcare Data Breaches in 2019, Info Security Group,
 27   February 14, 2020, https://www.infosecurity-magazine.com/news/report-healthcare-data-
      breaches-in/ (last visited March 1, 2021).
 28


                                                      10
Case 0:21-cv-61255-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 12 of 31



  1   financial fraud.15 Indeed, a robust “cyber black market” exists in which criminals openly post
  2   stolen PII on multiple underground Internet websites.
  3          36.     While credit card information can sell for as little as $1-$2 on the black market,
  4   other more sensitive information can sell for as much as $363 according to the Infosec
  5   Institute. PII is particularly valuable because criminals can use it to target victims with frauds
  6   and scams. Once PII is stolen, fraudulent use of that information and damage to victims may
  7   continue for years.
  8          37.     For example, the Social Security Administration has warned that identity
  9   thieves can use an individual’s Social Security Number to apply for additional credit lines.
 10   Such fraud may go undetected until debt collection calls commence months, or even years,
 11   later. Stolen Social Security numbers also make it possible for thieves to file fraudulent tax
 12   returns, file for unemployment benefits (enabling them to collect, for example, millions of
 13   dollars in COVID-19 relief monies from state and federal governments), or apply for a job
 14   using a false identity. Each of these fraudulent activities is difficult to detect. An individual
 15   may not know that his or her Social Security Number was used to file for unemployment
 16   benefits until law enforcement notifies the individual’s employer of the suspected fraud.
 17   Fraudulent tax returns are typically discovered only when an individual’s authentic tax return
 18   is rejected.
 19          38.     Moreover, it is not an easy task to change or cancel a stolen Social Security
 20   Number. An individual cannot obtain a new Social Security Number without significant
 21   paperwork and evidence of actual misuse. Even then, a new Social Security Number may
 22   not be effective, as “[t]he credit bureaus and banks are able to link the new number very
 23   quickly to the old number, so all of that old bad information is quickly inherited into the new
 24

 25
      15
 26         Federal   Trade     Commission,      Warning     Signs      of    Identity           Theft,
      https://www.consumer.ftc.gov/articles/0271-warning-signs-identity-theft    (last          visited
 27   March 1, 2021).
 28


                                                       11
Case 0:21-cv-61255-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 13 of 31



  1   Social Security number.”16
  2          39.    This data, as one would expect, demands a much higher price on the black
  3   market. Martin Walter, senior director at cybersecurity firm RedSeal, explained,
  4   “[c]ompared to credit card information, personally identifiable information and Social
  5   Security numbers are worth more than 10x on the black market.”17 As explained above, the
  6   inclusion of PHI, such as the information exposed here, is even more valuable.
  7          40.    At all relevant times, Mednax knew, or reasonably should have known, of the
  8   importance of safeguarding PII and of the foreseeable consequences if its data security
  9   systems were breached, including, the significant costs that would be imposed on patients as
 10   a result of a breach.
 11          F. Mednax Failed to Comply with FTC Guidelines
 12          41.    The Federal Trade Commission (“FTC”) has promulgated numerous guides
 13   for businesses which highlight the importance of implementing reasonable data security
 14   practices. According to the FTC, the need for data security should be factored into all
 15   business decision-making.18
 16          42.    In 2016, the FTC updated its publication, Protecting Personal Information: A
 17   Guide for Business, which established cybersecurity guidelines for businesses.19 The
 18

 19
      16
         Victims of Social Security Number Theft Find It’s Hard to Bounce Back, NPR, Brian
 20   Naylor, Feb. 9, 2015, available at http://www.npr.org/2015/02/09/384875839/data-stolen-
      by-anthem-s-hackers-has-millions-worrying-about-identity-theft (last visited March 1,
 21   2021).
      17
 22      Anthem Hack: Personal Data Stolen Sells for 10x Price of Stolen Credit Card Numbers,
      IT        World,      Tim       Greene,      Feb.       6,     2015,      available     at
 23   http://www.itworld.com/article/2880960/anthem-hack-personal-data-stolen-sells-for-10x-
      price-of-stolen-credit-card-numbers.html (last visited March 1, 2021).
 24   18
        Federal      Trade     Commission,       Start     With     Security,    available    at
      https://www.ftc.gov/system/files/documents/plain-language/pdf0205-startwithsecurity.pdf
 25   (last visited March 1, 2021).
      19
 26      Federal Trade Commission, Protecting Personal Information: A Guide for Business,
      available         at        https://www.ftc.gov/system/files/documents/plain-language/pdf-
 27   0136_proteting-personal-information.pdf (last visited March 1, 2021).

 28


                                                    12
Case 0:21-cv-61255-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 14 of 31



  1   guidelines note that businesses should protect the personal customer information that they
  2   keep; properly dispose of personal information that is no longer needed; encrypt information
  3   stored on computer networks; understand their network’s vulnerabilities; and implement
  4   policies to correct any security problems.
  5            43.    The FTC further recommends that companies not maintain PII longer than is
  6   needed for authorization of a transaction; limit access to sensitive data; require complex
  7   passwords to be used on networks; use industry-tested methods for security; monitor for
  8   suspicious activity on the network; and verify that third-party service providers have
  9   implemented reasonable security measures.20
 10            44.    The FTC has brought enforcement actions against businesses for failing to
 11   adequately and reasonably protect customer data, treating the failure to employ reasonable
 12   and appropriate measures to protect against unauthorized access to confidential consumer
 13   data as an unfair act or practice prohibited by Section 5 of the Federal Trade Commission
 14   Act (“FTCA”), 15 U.S.C. § 45. Orders resulting from these actions further clarify the
 15   measures businesses must take to meet their data security obligations.
 16            45.    Mednax failed to properly implement basic data security practices. Its failure
 17   to employ reasonable and appropriate measures to protect against unauthorized access to PII
 18   constitutes an unfair act or practice prohibited by Section 5 of the FTCA, 15 U.S.C. § 45.
 19            46.    Mednax was at all times fully aware of its obligation to protect the PII of
 20   patients because of its position as a healthcare provider. Mednax was also aware of the
 21   significant repercussions that would result from its failure to do so.
 22            G. Mednax Failed to Comply with Industry Standards
 23            47.    Data exfiltrated from healthcare providers continues to be a high value target
 24   among cybercriminals. In 2017, the U.S. healthcare sector experienced over 330 data
 25

 26

 27
      20
           FTC, Start With Security, supra note 18.
 28


                                                      13
Case 0:21-cv-61255-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 15 of 31



  1   breaches, a number which continued to grow in 2018 (363 breaches).21 The costs of
  2   healthcare data breaches are among the highest across all industries, topping $380 per stolen
  3   record in 2017 as compared to the global average of $141 per record.22 As a result, both the
  4   government and private sector have developed industry best standards to address this
  5   growing problem.
  6          48.    The Department of Health and Human Services’ Office for Civil Rights
  7   (“DHHS”) notes that “[w]hile all organizations need to implement policies, procedures, and
  8   technical solutions to make it harder for hackers to gain access to their systems and data, this
  9   is especially important in the healthcare industry. Hackers are actively targeting healthcare
 10   organizations as they store large quantities of highly sensitive and valuable data.”23 DHHS
 11   highlights several basic cybersecurity safeguards that can be implemented to improve cyber
 12   resilience which require a relatively small financial investment, yet can have a major impact
 13   on an organization’s cybersecurity posture including: (a) the proper encryption of PHI and
 14   PII; (b) educating and training healthcare employees on how to protect PHI and PII; and (c)
 15   correcting the configuration of software and network devices. On January 5, 2021, HR 7898
 16   was signed into law to encourage healthcare organizations to invest in security and adopt
 17   security frameworks to reduce financial penalties in the event of a data breach. The bill
 18   amends the Health Information Technology for Economic and Clinical Health Act and
 19   requires the Office for Civil Rights to decrease the length and extent of audits and
 20   investigations of data breaches when recognized security best practices have been adopted
 21

 22

 23
      21
          https://www.ntiva.com/blog/10-cybersecurity-best-practices-for-the-healthcare-industry;
 24   Identity Theft Resource Center, 2018 End of Year Data Brach Report,
      https://www.idtheftcenter.org/wp-content/uploads/2019/02/ITRC_2018-End-of-Year-
 25   Aftermath_FINAL_V2_combinedWEB.pdf (last visited March 1, 2021).
      22
 26      Id.
      23
         Cybersecurity Best Practices for Healthcare Organizations, HIPAA Journal, November
 27   1,      2018,    https://www.hipaajournal.com/important-cybersecurity-best-practices-for-
      healthcare-organizations/ (last visited March 1, 2021).
 28


                                                      14
Case 0:21-cv-61255-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 16 of 31



  1   prior to a data breach and to consider reducing any financial penalties in relation to those
  2   breaches.
  3          49.    Private cybersecurity firms have also identified the healthcare sector as being
  4   particularly vulnerable to cyberattacks, both because of the value of the individuals’ PII they
  5   maintain and because as an industry they have been slow to adapt and respond to
  6   cybersecurity threats.24 They too have promulgated similar best practices for bolstering
  7   cybersecurity and protecting against the unauthorized disclosure of PII.
  8          50.    Despite the abundance and availability of information regarding cybersecurity
  9   best practices for the healthcare industry, Mednax chose to ignore them. These best practices
 10   were known, or should have been known by Mednax, whose failure to heed and properly
 11   implement them directly led to the Data Breach and the unlawful exposure of Plaintiff’s and
 12   Class members’ PII.
 13          H. Plaintiff’s and Class Members Suffered Damages
 14          51.    The ramifications of Defendant’s failure to keep patient PII secure are long
 15   lasting and severe. Once stolen, fraudulent use of such information and damage to victims
 16   may continue for years. Consumer victims of data breaches are more likely to become
 17   victims of identity fraud.25
 18          52.    The PII belonging to Plaintiff and Class members is private, sensitive in nature,
 19   and was left inadequately protected by Defendant, who did not obtain Plaintiff’s or Class
 20   members’ consent to disclose such information to any other person as required by applicable
 21   law and industry standards.
 22

 23

 24   24
         See, e.g., https://www.ntiva.com/blog/10-cybersecurity-best-practices-for-the-healthcare-
 25   industry; https://resources.infosecinstitute.com/category/healthcare-information-security/is-
      best-practices-for-healthcare/10-best-practices-for-healthcare-security/#gref (last visited
 26   March 1, 2021).
      25
              2014          LexisNexis        True        Cost        of       Fraud        Study,
 27   https://www.lexisnexis.com/risk/downloads/assets/true-cost-fraud-2014.pdf (last visited
      March 1, 2021).
 28


                                                      15
Case 0:21-cv-61255-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 17 of 31



  1            53.   Upon receiving the Notice, Plaintiff immediately took action to investigate
  2   whether the breach resulted in any fraud. Plaintiff contacted his creditors and reviewed his
  3   credit reports to determine if any fraudulent charges or activity appeared. He made sure his
  4   credit was frozen, and continues to monitor his credit reports and to undertake additional
  5   safeguards such changing passwords, etc. Plaintiff also purchased credit monitoring services
  6   because he was not offered any by Defendant.
  7            54.   Plaintiff has spent and continues to spend his valuable time to protect the
  8   integrity of his personal information, finances, and credit—time which he would not have
  9   had to expend but for the Data Breach. This time is work, is compensable, and is minimally
 10   valued at minimum wage.
 11            55.   Plaintiff and Class members have suffered actual injuries from having their PII
 12   exposed as a result of the Data Breach, including, but not limited to: (a) damages resulting
 13   from taking the time to search for fraudulent activity; to change banks, bank accounts and
 14   debit and credit cards; to purchase credit monitoring and identity theft protection; to call their
 15   creditors to provide them with notice of the breach; and to otherwise attempt to protect their
 16   financial accounts; (b) damages to and diminution in the value of their PII—a form of
 17   intangible property that the Plaintiff entrusted to Mednax as a condition of receiving services;
 18   and (c) imminent and impending injury arising from the increased risk of fraud and identity
 19   theft.
 20            56.   As a result of the Data Breach, Plaintiff and Class members will continue to
 21   be at heightened risk for financial fraud, medical fraud, identity theft, and attendant damages
 22   for years to come.
 23            57.   The Data Breach was a direct and proximate result of Mednax’s failure to: (a)
 24   properly safeguard and protect Plaintiff’s and Class members’ PII from unauthorized access,
 25   use, and disclosure, as required by various state and federal regulations, industry practices,
 26   and common law; (b) establish and implement appropriate administrative, technical, and
 27   physical safeguards to ensure the security and confidentiality of Plaintiff’s and Class
 28


                                                       16
Case 0:21-cv-61255-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 18 of 31



  1   members’ PII; and (c) protect against reasonably foreseeable threats to the security or
  2   integrity of such information.
  3          58.    Defendant had the resources necessary to prevent the Data Breach, but
  4   neglected to adequately invest in data security measures, despite its obligations to protect
  5   PII. Had Defendant remedied the deficiencies in its data security systems and adopted
  6   security measures recommended by experts in the field, particularly because it was on notice
  7   of the vulnerability in its systems given the several prior data breaches, it would have
  8   prevented the intrusions into its systems and, ultimately, the theft of PII.
  9          59.    As a direct and proximate result of Defendant’s wrongful actions and inactions,
 10   Plaintiff and Class members have been placed at an imminent, immediate, and continuing
 11   increased risk of harm from identity theft and fraud, requiring them to take the time which
 12   they otherwise would have dedicated to other life demands such as work and family in an
 13   effort to mitigate the actual and potential impact of the Data Breach on their lives. The U.S.
 14   Department of Justice’s Bureau of Justice Statistics found that “among victims who had
 15   personal information used for fraudulent purposes, 29% spent a month or more resolving
 16   problems” and that “resolving the problems caused by identity theft [could] take more than
 17   a year for some victims.”26
 18          60.    To date, Mednax has not offered identity monitoring services to Plaintiff nor
 19   to many Class members, and has offered inadequate 12-month identity monitoring services
 20   to certain other Class members (including those whose Social Security Numbers were
 21   compromised). These services are wholly inadequate as they fail to provide for the fact that
 22   victims of data breaches and other unauthorized disclosures commonly face multiple years
 23   of ongoing identity theft and financial fraud and they entirely fail to provide any
 24

 25

 26
      26
         U.S. Department of Justice, Office of Justice Programs Bureau of Justice Statistics, Victims of
 27   Identity Theft, 2012, December 2013 available at https://www.bjs.gov/content/pub/pdf/vit12.pdf
      (last visited March 1, 2021).
 28


                                                       17
Case 0:21-cv-61255-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 19 of 31



  1   compensation for the unauthorized release and disclosure of Plaintiff’s and Class members’
  2   PII and PHI.
  3          61.     As a result of the Defendant’s failures to prevent the Data Breach, Plaintiff and
  4   Class members have suffered, will suffer, or are at increased risk of suffering:
  5                     a. The compromise, publication, theft, and/or unauthorized use of
  6                         their PII;
  7                     b. Out-of-pocket costs associated with the prevention, detection,
  8                         recovery, and remediation from identity theft or fraud;
  9                     c. Lost opportunity costs and lost wages associated with efforts
 10                         expended and the loss of productivity from addressing and
 11                         attempting to mitigate the actual and future consequences of the
 12                         Data Breach, including but not limited to efforts spent
 13                         researching how to prevent, detect, contest, and recover from
 14                         identity theft and fraud;
 15                     d. The continued risk to their PII, which remains in the possession
 16                         of Defendant and is subject to further breaches so long as
 17                         Defendant fails to undertake appropriate measures to protect the
 18                         PII in its possession; and
 19                     e. Current and future costs in terms of time, effort, and money that
 20                         will be expended to prevent, detect, contest, remediate, and
 21                         repair the impact of the Data Breach for the remainder of the
 22                         lives of Plaintiff and Class members.
 23          62.     In addition to a remedy for the economic harm, Plaintiff and Class members
 24   maintain an undeniable interest in ensuring that their PII is secure, remains secure, and is not
 25   subject to further misappropriation and theft.
 26   //
 27   //
 28


                                                         18
Case 0:21-cv-61255-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 20 of 31



  1                                  CLASS ACTION ALLEGATIONS
  2          63.    Plaintiff seeks relief individually and as representative of all others who are
  3   similarly situated. Pursuant to Fed. R. Civ. P. Rule 23(a), (b)(2), (b)(3) and (c)(4), Plaintiff
  4   seeks certification of an Arizona-Only class defined as follows:
  5          All Arizona residents whose PII was compromised as a result of the
             Data Breach (the “Class”).
  6

  7          64.    Excluded from the Class are Mednax and any of its affiliates, parents or

  8   subsidiaries; all persons who make a timely election to be excluded from the Class;

  9   government entities; and the judges to whom this case is assigned, their immediate families,

 10   and court staff.

 11          65.     Plaintiff hereby reserves the right to amend or modify the Class definition with

 12   greater specificity or division after having had an opportunity to conduct discovery.

 13          66.    The proposed Class meets the criteria for certification under Rule 23(a), (b)(2),

 14   (b)(3) and (c)(4).

 15          67.    Numerosity. Fed. R. Civ. P. 23(a)(1). Consistent with Rule 23(a)(1), the

 16   members of the Class are so numerous that the joinder of all members is impractical. The

 17   Data Breach implicates approximately 1,290,670 individuals.

 18          68.    Commonality. Fed. R. Civ. P. 23(a)(2) and (b)(3). Consistent with Rule

 19   23(a)(2) and with 23(b)(3)’s predominance requirement, this action involves common

 20   questions of law and fact that predominate over any questions affecting individual Class

 21   members. The common questions include:

 22                        a. Whether Mednax had a duty to protect its patients’ sensitive PII;

 23                        b. Whether Mednax knew or should have known of the

 24                           susceptibility of its systems to a data breach;

 25                        c. Whether Mednax’s security measures to protect its systems

 26                           were reasonable in light of best practices recommended by data

 27                           security experts;

 28


                                                         19
Case 0:21-cv-61255-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 21 of 31



  1                     d. Whether Mednax was negligent in failing to implement
  2                        reasonable and adequate security procedures and practices;
  3                     e. Whether Mednax’s failure to implement adequate data security
  4                        measures allowed the Data Breach to occur;
  5                     f. Whether Mednax’s conduct, including its failure to act, resulted
  6                        in or was the proximate cause of the breach of its systems,
  7                        resulting in the unlawful exposure of the Plaintiff’s and Class
  8                        members’ PII;
  9                     g. Whether Plaintiff and Class members were injured and suffered
 10                        damages or other losses because of Mednax’s failure to
 11                        reasonably protect its systems and data network; and,
 12                     h. Whether Plaintiff and Class members are entitled to relief.
 13          69.    Typicality. Fed. R. Civ. P. 23(a)(3). Consistent with Rule 23(a)(3), Plaintiff’s
 14   claims are typical of those of other Class members. Plaintiff and Class members all had their
 15   PII exposed in the Data Breach. Plaintiff’s damages and injuries are akin to other Class
 16   members, and Plaintiff seeks relief consistent with the relief sought by the Class.
 17          70.    Adequacy. Fed. R. Civ. P. 23(a)(4). Consistent with Rule 23(a)(4), Plaintiff
 18   is an adequate representative of the Class because he is a member of the Class he seeks to
 19   represent; is committed to pursuing this matter against Mednax to obtain relief for the Class;
 20   and has no conflicts of interest with the Class. Moreover, Plaintiff’s attorneys are competent
 21   and experienced in litigating class actions, including privacy litigation of this kind. Plaintiff
 22   intends to vigorously prosecute this case and will fairly and adequately protect the Class’
 23   interests.
 24          71.    Superiority. Fed. R. Civ. P. 23(b)(3). Consistent with Rule 23(b)(3), a class
 25   action is superior to any other available means for the fair and efficient adjudication of this
 26   controversy, and no unusual difficulties are likely to be encountered in the management of
 27   this class action. The quintessential purpose of the class action mechanism is to permit
 28


                                                       20
Case 0:21-cv-61255-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 22 of 31



  1   litigation against wrongdoers even when damages to an individual plaintiff may not be
  2   sufficient to justify individual litigation. Here, the damages suffered by Plaintiff and the
  3   Class are relatively small compared to the burden and expense required to individually
  4   litigate their claims against Mednax, and thus, individual litigation to redress Mednax’s
  5   wrongful conduct would be impracticable. Individual litigation by each Class member would
  6   also strain the court system. Individual litigation creates the potential for inconsistent or
  7   contradictory judgments and increases the delay and expense to all parties and the court
  8   system. By contrast, the class action device presents far fewer management difficulties and
  9   provides the benefits of a single adjudication, economies of scale, and comprehensive
 10   supervision by a single court.
 11          72.    Injunctive and Declaratory Relief. Class certification is also appropriate
 12   under Rule 23(b)(2) and (c). Mednax, through its uniform conduct, acted or refused to act on
 13   grounds generally applicable to the Class as a whole, making injunctive and declaratory relief
 14   appropriate to the Class as a whole.
 15          73.    Likewise, particular issues under Rule 23(c)(4) are appropriate for certification
 16   because such claims present only particular, common issues, the resolution of which would
 17   advance the disposition of this matter and the parties’ interests therein. Such particular issues
 18   include, but are not limited to:
 19                     a. Whether Mednax owed a legal duty to Plaintiff and the Class to
 20                        exercise due care in collecting, storing, and safeguarding their
 21                        PII;
 22                     b. Whether Mednax’s security measures to protect its data systems
 23                        were reasonable in light of best practices recommended by data
 24                        security experts;
 25                     c. Whether Mednax’s failure to institute adequate protective
 26                        security measures amounted to negligence;
 27

 28


                                                       21
Case 0:21-cv-61255-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 23 of 31



  1                      d. Whether Mednax failed to take commercially reasonable steps
  2                         to safeguard patient PII;
  3                      e. Whether adherence to FTC data security recommendations, and
  4                         measures recommended by data security experts would have
  5                         reasonably prevented the Data Breach; and
  6                      f. Whether Mednax failed to comply with its statutory and
  7                         regulatory obligations.
  8             74.   Finally, all members of the proposed Class are readily ascertainable. Mednax
  9   has access to its patients’ names and addresses affected by the Data Breach. Using this
 10   information, Class members can be identified and ascertained for the purpose of providing
 11   notice.
 12                                   FIRST CAUSE OF ACTION
                                           NEGLIGENCE
 13

 14             75.   Plaintiff restates, realleges and incorporates by reference all preceding

 15   paragraphs, as if fully set forth herein.

 16             76.   As a condition of receiving services, Plaintiff and Class members were

 17   obligated to provide Mednax with their PII.

 18             77.   Plaintiff and Class members entrusted their PII to Mednax with the

 19   understanding that Mednax would safeguard their information.

 20             78.   Mednax had full knowledge of the sensitivity of the PII and the types of harm

 21   that Plaintiff and Class members could and would suffer if that information was wrongfully

 22   disclosed.

 23             79.   Mednax had a duty to exercise reasonable care in safeguarding, securing, and

 24   protecting such information from being compromised, lost, stolen, misused, and/or disclosed

 25   to unauthorized parties. This duty includes, among other things, designing, maintaining, and

 26   testing Mednax’s security protocols to ensure that individuals’ PII in Mednax’s possession

 27   was adequately secured and protected and that employees tasked with maintaining such

 28


                                                        22
Case 0:21-cv-61255-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 24 of 31



  1   information were adequately trained on cybersecurity measures regarding the security of
  2   such information.
  3          80.    In addition, Section 5 of the FTCA prohibits “unfair . . . practices in or affecting
  4   commerce,” including, as interpreted and enforced by the FTC, the unfair act or practice by
  5   businesses, such as Mednax, of failing to use reasonable measures to protect PII. The FTC
  6   publications and orders described above also form part of the basis of Mednax’s duty.
  7          81.    Plaintiff and Class members were the foreseeable and probable victims of any
  8   inadequate security practices and procedures. Mednax knew of or should have known of the
  9   inherent risks in collecting and storing PII of Plaintiff and the Class, the critical importance
 10   of providing adequate security of that PII, the current cyberscams being perpetrated, and that
 11   it had inadequate employee training and education and IT security protocols in place to
 12   secure the PII of Plaintiff and the Class.
 13          82.    Mednax’s own conduct created a foreseeable risk of harm to Plaintiff and Class
 14   members. Its misconduct included, but was not limited to, its failure to take the steps and
 15   opportunities to prevent the Data Breach as set forth herein. Its misconduct also included its
 16   decision not to comply with industry standards for the safekeeping and encrypted authorized
 17   disclosure of the PII of Plaintiff and Class members. Mednax’s conduct was particularly
 18   unreasonable given the nature and amount of PII it obtained and stored, and the foreseeable
 19   consequences of a data breach including, specifically, the damages that would result to
 20   Plaintiff and Class members.
 21          83.    Plaintiff and Class members had no ability to protect their PII that was in
 22   Mednax’s possession.
 23          84.    Mednax was in a position to protect against the harm suffered by Plaintiff and
 24   Class members as a result of the Data Breach.
 25          85.    Mednax had a duty to put proper procedures in place in order to prevent the
 26   unauthorized dissemination of Plaintiff’s and Class members’ PII.
 27

 28


                                                       23
Case 0:21-cv-61255-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 25 of 31



  1          86.    Mednax admitted that Plaintiff’s and Class members’ PII was wrongfully
  2   disclosed to unauthorized third persons as a result of the Data Breach.
  3          87.    Mednax, through its actions and/or omissions, unlawfully breached its duty to
  4   Plaintiff and Class members by failing to exercise reasonable care in protecting and
  5   safeguarding their PII in deviation of standard industry rules, regulations, and practices while
  6   it was within Mednax’s possession or control.
  7          88.    Mednax, through its actions and/or omissions, unlawfully breached its duty to
  8   Plaintiff and Class members by failing to have appropriate procedures in place to detect and
  9   prevent dissemination of PII.
 10          89.    Mednax, through its actions and/or omissions, unlawfully breached its duty to
 11   Plaintiff and Class members by not immediately acting to stop the Data Breach but instead
 12   delaying until 3 days after learning of the Data Breach to act.
 13          90.    Mednax, through its actions and/or omissions, unlawfully breached its duty to
 14   Plaintiff and Class members by delaying until 6 months after discovering the Data Breach to
 15   notify Plaintiff and Class members, and further breached its duty by failing to adequately
 16   disclose to Plaintiff and Class members the existence, and scope of the Data Breach.
 17          91.    But for Mednax’s wrongful and negligent breach of duties owed to Plaintiff
 18   and Class members, Plaintiff’s and Class members’ PII would not have been compromised.
 19          92.    There is a temporal, logical, and close causal connection between Mednax’s
 20   failure to implement security measures to protect the PII and the harm suffered, or risk of
 21   imminent harm suffered by Plaintiff and the Class.
 22          93.    As a result of     Mednax’s negligence, Plaintiff and Class members have
 23   suffered and will continue to suffer damages and injury including, but not limited to: out-of-
 24   pocket expenses associated with procuring identity protection and restoration services;
 25   increased risk of future identity theft and fraud, and the costs associated therewith; time spent
 26   monitoring, addressing, and correcting the current and future consequences of the Data
 27

 28


                                                       24
Case 0:21-cv-61255-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 26 of 31



  1   Breach; and the necessity to engage legal counsel and incur attorneys’ fees, costs and
  2   expenses.
  3                                  SECOND CAUSE OF ACTION
                                       UNJUST ENRICHMENT
  4

  5          94.      Plaintiff restates and realleges and incorporates by reference all preceding

  6   paragraphs, as if fully set forth herein.

  7          95.      Plaintiff and Class members conferred a benefit on Defendant by purchasing

  8   goods and services from Defendant and, in so doing, were required to provide Defendant

  9   with their PII. In exchange, Plaintiff and Class members should have received the benefit of

 10   Defendant’s reasonable efforts to safeguard PII with adequate data security.

 11          96.      Instead, Defendant enriched itself by the savings on expenses related to data

 12   security measures to safeguard the PII in its possession. In lieu of providing a reasonable

 13   and adequate level of security for its industry, Defendant saved money and increased profits

 14   by omitting effective and/or utilizing ineffective, and somewhat cheaper, security measures.

 15          97.      Defendant knew that Plaintiff and Class members conferred benefits which

 16   Defendant accepted and used to further its business purposes.

 17          98.      The monies Mednax received from Plaintiff and Class members were used, in

 18   part, to pay for use of Mednax’s network and the administrative costs of data management

 19   and security.

 20          99.      Under the principles of equity and good conscience, Defendant should not be

 21   permitted to reap such benefits because Defendant failed to implement appropriate data

 22   management and security measures.

 23          100.     Defendant acquired Plaintiff’s and Class members’ PII through inequitable

 24   means in that it failed to disclose the inadequate security practices previously alleged.

 25          101.     Plaintiff and Class members have no adequate remedy at law.

 26          102.     As a direct and proximate result of Defendant’s conduct, Plaintiff and Class

 27   members have suffered and will suffer injury, including but not limited to: (i) actual identity

 28


                                                      25
Case 0:21-cv-61255-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 27 of 31



  1   theft; (ii) the loss of the opportunity to restrict how their PII is used; (iii) the compromise,
  2   publication, and/or theft of their PII; (iv) out-of-pocket expenses associated with the
  3   prevention, detection, and recovery from identity theft, and/or unauthorized use of their PII;
  4   (v) lost opportunity costs associated with effort expended and the loss of productivity
  5   addressing and attempting to mitigate the actual and future consequences of the Data Breach,
  6   including but not limited to efforts spent researching how to prevent, detect, contest, and
  7   recover from identity theft; (vi) the continued risk to their PII, which remains in Defendant’s
  8   possession and is subject to further unauthorized disclosures so long as Defendant fails to
  9   undertake appropriate and adequate measures to protect PII in its continued possession; and
 10   (vii) future costs in terms of time, effort, and money that will be expended to prevent, detect,
 11   contest, and repair the impact of the PII compromised as a result of the Data Breach for the
 12   remainder of the lives of Plaintiff and Class members.
 13          103.   As a direct and proximate result of Defendant’s conduct, Plaintiff and Class
 14   members have suffered and will continue to suffer other forms of injury and/or harm.
 15          104.   Defendant should be compelled to disgorge into a common fund or
 16   constructive trust, for the benefit of Plaintiff and Class members, proceeds that they unjustly
 17   received from them.
 18                              THIRD CAUSE OF ACTION
                          ARIZONA CONSUMER FRAUD ACT (“ACFA”)
 19
                               Ariz. Rev. Stat. §§ 44-1521, et seq.
 20
             105.   Plaintiff restates and realleges and incorporates by reference all preceding
 21
      paragraphs, as if fully set forth herein.
 22
             106.   The ACFA provides in pertinent part:
 23
                     The act, use or employment by any person of any deception,
 24                  deceptive or unfair act or practice, fraud, false pretense,
 25                  false promise, misrepresentation, or concealment,
                     suppression or omission of any material fact with intent that
 26                  others rely on such concealment, suppression or omission,
                     in connection with the sale or advertisement of any
 27
                     merchandise whether or not any person has in face been
 28


                                                      26
Case 0:21-cv-61255-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 28 of 31



  1                  misled, deceived or damaged thereby, is declared to be an
                     unlawful practice.
  2

  3
      A.R.S. § 44-1522.
  4
             107.   Plaintiff and Class members are “persons” as defined by A.R.S. § 44-1521(6),
  5
      Mednax provides “services” as that term is included in the definition of “merchandise” under
  6
      A.R.S. § 44-1521(5), and Mednax is engaged in the “sale” of “merchandise” as defined by
  7
      A.R.S. § 44-1521(7).
  8
             108.   Mednax engaged in deceptive and unfair acts and practices, misrepresentation,
  9
      and the concealment, suppression, and omission of material facts in connection with the sale
 10
      and advertisement of “merchandise” (as defined in the ACFA) in violation of the ACFA,
 11
      including but not limited to the following:
 12
                       a. Failing to maintain sufficient security to keep Plaintiff’s and
 13
                           Class members’ confidential financial, medical, and personal
 14
                           data from being hacked and stolen;
 15
                       b. Misrepresenting material facts, by representing that it did and
 16
                           would comply with the requirements of relevant federal and
 17
                           state laws pertaining to the privacy and security of Plaintiff’s
 18
                           Class members’ PII;
 19
                       c. Omitting, suppressing, and concealing the material fact of the
 20
                           inadequacy of the privacy and security protections for
 21
                           Plaintiff’s and Class members’ PII when demanding Plaintiff
 22
                           and Class members provide their PII as a condition of service,
 23
                           which should have been disclosed in all communications with
 24
                           Plaintiff and Class members, including, but not limited to the
 25
                           notice of privacy practices and other documents provided to
 26
                           Plaintiff and Class members at the time of service;
 27

 28


                                                     27
Case 0:21-cv-61255-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 29 of 31



  1                    d. Engaging in unfair, unlawful, and deceptive acts and practices
  2                        by failing to maintain the privacy and security of Plaintiff’s and
  3                        Class members’ PII, in violation of duties imposed by and
  4                        public policies reflected in applicable federal and state laws,
  5                        resulting in the Data Breach. These unfair, unlawful, and
  6                        deceptive acts and practices violated duties imposed by laws;
  7                    e. Engaging in unlawful, unfair, and deceptive acts and practices
  8                        by failing to take proper action following the Data Breach to
  9                        enact adequate privacy and security measures and protect
 10                        Plaintiff’s and Class members’ PII from further unauthorized
 11                        disclosure, release, data breaches, and theft; and
 12                    f. Failing to immediately notify Plaintiff and Class members of
 13                        the Data Breach, waiting 6 months to do so.
 14          109.   The above unlawful, unfair, and deceptive acts and practices by Mednax were
 15   immoral, unethical, oppressive, and unscrupulous. These acts caused substantial injury to
 16   Plaintiff and Class members that they could not reasonably avoid; this substantial injury
 17   outweighed any benefits to consumers or to competition.
 18          110.   Mednax knew or should have known that its computer systems and data
 19   security practices were inadequate to safeguard Plaintiff’s and Class members’ PII and that
 20   risk of a data breach or theft was high. Mednax’s actions in engaging in the above-named
 21   deceptive acts and practices were knowing and willful, and/or wanton and reckless with
 22   respect to the rights of members of the Class.
 23          111.   As a direct and proximate result of Mednax’s deceptive acts and practices,
 24   Plaintiff and Class members suffered an ascertainable loss of money or property, real or
 25   personal, as described above, including money spent for credit monitoring services, the lost
 26   opportunity cost of their time minimally valued at minimum wage to monitor their accounts
 27

 28


                                                       28
Case 0:21-cv-61255-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 30 of 31



  1   for instances of identity theft, the loss of their legally protected interest in the confidentiality
  2   and privacy of their PII.
  3          112.    Plaintiff and Class members seek relief under the ACFA including, but not
  4   limited to, injunctive relief, actual damages, treble damages for each willful or knowing
  5   violation, and attorneys’ fees and costs.
  6          WHEREFORE, Plaintiff, as parent and legal guardian of A.L., on behalf of A.L. and
  7
      all others similarly situated, respectfully requests the following relief:
  8
                        a. An Order certifying this case as a class action;
  9
                        b. An Order appointing Plaintiff as the class representative;
 10
                        c. An Order appointing undersigned counsel as class counsel;
 11
                        d. An Order compelling Defendant to disgorge into a common
 12
                            fund or constructive trust, for the benefit of Plaintiff and Class
 13
                            members, proceeds that it unjustly received;
 14
                        e. A mandatory injunction directing Defendant to adequately
 15
                            safeguard Plaintiff’s and Class members’ PII by implementing
 16
                            improved security procedures and measures;
 17
                        f. An award of damages;
 18
                        g. An award of costs and expenses;
 19
                        h. An award of attorneys’ fees; and
 20
                        i. Such other and further relief as this court may deem just and
 21
                            proper.
 22
                                  DEMAND FOR JURY TRIAL
 23

 24                  Plaintiff demands a jury trial as to all issues triable by a jury.

 25

 26   //

 27   //
 28


                                                        29
Case 0:21-cv-61255-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 31 of 31



  1   DATED this 25th day of March 2021
  2
                                          BONNETT, FAIRBOURN, FRIEDMAN
  3                                       & BALINT, P.C.

  4                                       By:    Elaine A. Ryan
                                                 Elaine A. Ryan (AZ Bar #012870)
  5                                              Carrie A. Laliberte (AZ Bar #032556)
                                                 2325 E. Camelback Rd., Suite 300
  6                                              Phoenix AZ 85016
                                                 Telephone: (602) 274-1100
  7                                              eryan@bffb.com
                                                 claliberte@bffb.com
  8
                                                 Patricia N. Syverson (AZ Bar #020191)
  9                                              BONNETT, FAIRBOURN,
                                                 FRIEDMAN & BALINT, P.C.
 10                                              600 W. Broadway, Suite 900
                                                 San Diego, California 92101
 11                                              Telephone: (619) 798-4593
                                                 psyverson@bffb.com
 12
                                                 Zach Crosner (To Be Admitted Pro
 13                                              Hac Vice)
                                                 CROSNER LEGAL, PC
 14                                              9440 Santa Monica Blvd., Ste. 301
                                                 Beverly Hills, CA 90210
 15                                              Telephone: (310) 694-0459
 16                                              Email: zach@crosnerlegal.com

 17                                              Counsel for Plaintiff and the
                                                 Putative Class
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                                30
